FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4833
                  _____________________________

DEARRELL WILLIAMS,

    Appellant,

    v.

FLORIDA DEPARTMENT OF
CORRECTIONS,

    Appellee.
                  _____________________________


On appeal from the Florida Commission on Human Relations.
Michelle Wilson, Executive Director.

                           May 25, 2018


PER CURIAM.

     Appellant, Dearrell Williams, appeals a Notice of Dismissal of
her charge of discrimination filed under Florida’s Whistleblower’s
Act. We agree with Appellant that the Florida Commission on
Human Relations erred in dismissing her charge as being untimely
when it was filed on Monday, July 3, 2017, the first weekday
following the Saturday on which the pertinent sixty-day filing
period ended. See Fla. Admin. Code R. 60Y-2.006 (“The mission
and duties of the Commission [on Human Relations] are carried
out pursuant to statutory authority delineated in Chapter 760,
F.S. The following additional statutory chapters and rule chapters
directly affect and govern the operations of the Commission: . . . (5)
Chapters 28-101 through 28-106, 28-108, 28-109, F.A.C.”); Fla.
Admin. Code. R. 28-106.103 (“In computing any period of time
allowed by this chapter, by order of a presiding officer, or by any
applicable statute, the day of the act from which the period of time
begins to run shall not be included. The last day of the period shall
be included unless it is a Saturday, Sunday, or legal holiday, in
which event the period shall run until the end of the next day which
is not a Saturday, Sunday, or legal holiday.” (Emphasis added)).
In agreeing with Appellant, we find the reliance Appellee, the
Department of Corrections, places upon Florida Administrative
Code Rule 60Y-5.001(3) to be misplaced. That rule, which provides
in part that any document received by the clerk or other agent of
the Commission after 5:00 p.m. shall be filed as of 8:00 a.m. on the
next regular business day, does not address a situation where the
last day of the pertinent filing period falls on a Saturday, Sunday,
or holiday.

     Accordingly, we REVERSE the Notice of Dismissal and REMAND
for further proceedings.

LEWIS, MAKAR, and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Marie A. Mattox, Tallahassee, for Appellant.

Kenneth S. Steely, General Counsel, M. Lilja Dandelake, Assistant
General Counsel, Department of Corrections, Tallahassee, for
Appellee.




                                 2